—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground, inter alia, of mental illness, the mother appeals, as limited by her brief, from so much of an order of fact-finding and disposition (one paper) of the Family Court, Kings County (Elkins, J.), dated March 13, 2001, as, after a hearing, found that she is unable to provide proper and adequate care for the child by reason of mental illness, terminated her parental rights, and transferred custody and guardianship of the subject child to the Association to Benefit Children/Variety House for Children and/or the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contention, there is clear and convincing evidence to support the conclusion that she is, by reason of mental illness, presently and for the foreseeable future unable to provide proper and adequate care for her child (see Social Services Law § 384-b [4] [c]; Matter of Laura D., 270 AD2d 260, 261). After interviewing the mother and reviewing the petitioner’s case record chronicling the mother’s history of mental illness, the court-appointed psychiatrist testified that the mother suffers from, inter alia, schizoaffective disorder and mixed-personality disorder causing instances of unpredictable and bizarre behavior. He opined that because of the long-term nature of the illness, the mother’s history of poor judgment and poor impulse control, as well as her tendency to stop taking requisite medication and participate in therapy, the child, if returned to the mother, would be at risk of being neglected in the present and in the foreseeable future. This evidence supported the Family Court’s findings (see Matter of Laura D., supra).
The mother’s remaining contentions are either unpreserved for appellate review or without merit. Feuerstein, J.P., Krausman, Mastro and Rivera, JJ., concur.